Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a whole of the conveyance object on an inside of the upper horizontal surface of the mount table” in claim 18, lines 2-3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“a whole of the conveyance object on an inside of the upper horizontal surface of the mount table” in claim 18, lines 2-3;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9-14, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conveyance objects" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the placing section" in lines 4-5. It is unclear what applicant is referring to as “itself”, if it is referring back to the shifting device or a component of the shifting device (the work support device) that delivers the conveyance object to the placing section, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation of “itself” to be referring to the shifting device.
Claims 9-11 recites the limitation "a shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object between itself and the placing section" in lines 2-3. It is unclear what applicant is referring to as “itself”, if it is referring back to the shifting device or a component of the shifting device (the work support device) that delivers the conveyance object to the placing section, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation of “itself” to be referring to the shifting device.
Claims 12-14 recites the limitation "the work" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if the applicant is attempting to refer the conveyance object as the work or if the work is a new/different workpiece that the interacts with, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the work to be the conveyance object.
Claim 15 recites the limitation “a whole of the conveyance object” in line 2. It is unclear if the applicant is referring to the same whole of the conveyance object as introduced in claim 1, lines 7-8 or if the applicant is referring to a multiple/different whole of the conveyance object, rendering the claim indefinite. It should be noted that the original disclosure does not describe a direct relationship that a whole of a conveyance object in on the upper horizontal surface of the mount, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention. For examining purposes, the Examiner is to interpret the limitation as a single conveyance object and as any portion of the work piece being in contact with the upper horizontal surface of the mount.
Claim 18 recites the limitations “the placing section comprises a mounting table which places a whole of the conveyance object on an inside of the upper horizontal surface of the mount table” lines 2-3. However, a review of the specification does not disclose that a whole of the conveyance object mounted on the upper horizontal surface and drawings (see figures 3-4, 7a, and 8-14) clearly show that portions of the conveyance object is hanging over the upper horizontal surface mount when mounted, since it incorporates subject matter which is not described or correlated in the original disclosure Thus it is unclear how a whole of the conveyance object is on an inside of the upper horizontal surface, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a single conveyance object and as any portion of the work piece being in contact with an inside of the upper horizontal surface of the placing section.
Claim 18 recites the limitation "the mount table" in line 4. There is insufficient antecedent basis for this limitation in the claim. It is also what the applicant is referring to as the mount table, does the applicant mean “the mounting table ” as introduced in claim 18, lines 2? Thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the mount table to be the mounting table.
Claim 19 recites the limitation "the conveyance" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is also what the applicant is referring to as the conveyance, does the applicant mean “the conveyance object” as introduced in claim 1, lines 7-8? Thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the conveyance to be the conveyance object.
Claim 20 recites the limitation "a rotation shaft" in line 3. It is unclear if the applicant is referring back to the rotation shaft as introduced in claim 20, lines 2-3 or if the applicant is referring to a new/different rotation shaft of the device, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the rotation shaft to be a single rotation shaft of the device.
Claim 21 recites the limitation "a plate shape having a rectangular" in line 2. It is unclear what applicant is referring as the plate having a rectangular, does the applicant mean that the plate shape has a rectangular shape? Thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the plate shape having a rectangular shape.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the limitations “the conveyance object is a work to be processed”. However, the type of object limitation of the conveyance object does not structurally change the device being claimed and does not recite any structural limitations of the gantry type conveying device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-14, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 13, 16, and 20-23 of copending Application No. 15/761,087. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A comparison of the subject matter of claim 1 of the instant application with the claim 1 of the copending application shows the following:

Instant Application: 17/724,199
Copending Application: 15/761,087
A gantry type conveying device, comprising:
A gantry type conveying device, comprising:
a beam horizontally arranged;
a beam horizontally arranged;
a runner that runs along the beam;
a runner that runs along the beam;
an elevator that is supported movably in upper-lower direction relatively to the runner; and 
an elevator that is supported movably in upper-lower direction relatively to the runner;
a placing section that includes an upper horizontal surface at a top thereof and is supported at a lower portion of the elevator to place a lower surface of a conveyance object on the upper horizontal surface without clamping the conveyance object toward the placing section during conveying, the beam being disposed above the placing section.
a mount that includes an upper horizontal surface and is supported at a lower portion of the elevator to mount a conveyance object on the upper horizontal surface without clamping the conveyance object toward the mount during conveying, the beam being disposed above the mount;

and a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount, wherein the work support device comprises a holding section holds the conveyance object to receive the conveyance object from the mount.


Since the subject matter of the copending application claim 1 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the placing section is supported at the lower portion of the elevator rotatably around a vertical axis, and
wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis, and
wherein the placing section has a plate shape and spaces for placing a plurality of the conveyance objects on both sides opposite in a horizontal direction across the vertical axis.
wherein the mount has a plate shape and spaces for mounting a plurality of the conveyance objects on both sides opposite in a horizontal direction across the vertical axis.


Since the subject matter of the copending application claim 2 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with the claim  3 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section.
wherein the mount is provided with a positioner that positions the conveyance objects on the mount.


Since the subject matter of the copending application claim 3 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim  4 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 2,
The gantry type conveying device according to claim 1,
wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section.
wherein the mount is provided with a positioner that positions the conveyance objects on the mount.


Since the subject matter of the copending application claim 4 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with the claim  1 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
A gantry type conveying device,

further comprising: a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction 22Docket No.: 065-0025RCONO1 of the beam in a plan view to deliver the conveyance object between itself and the placing section, wherein the shifting device comprises a holding section holds the conveyance object to receive the conveyance object from the placing section.
Claim 1 (lines 9-13) a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount, wherein the work support device comprises a holding section holds the conveyance object to receive the conveyance object from the mount.



Since the subject matter of the copending application claim 1 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 7 of the instant application with the claim 6 of the copending application shows the following:

Instant Application: 17/724,199
Copending Application: 15/761,087
A processing line, comprising:
A processing line, comprising:
the gantry type conveying device according to claim 1 and
the gantry type conveying device according to claim 1 and
a machine tool that performs processing of a work,
a machine tool that performs processing of a work,
wherein the conveyance object includes the work,
wherein the conveyance object includes the work,
and wherein the machine tool is provided with a base, and a work support device that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view and supports the work.
and wherein the machine tool is provided with a base, and a work support device that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view and supports the work.


Since the subject matter of the copending application claim 6 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 8 of the instant application with the claim  7 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The processing line according to claim 7,
The processing line according to claim 6,
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.


Since the subject matter of the copending application claim 7 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 9 of the instant application with the claim 1 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 2,
A gantry type conveying device,

further comprising: a shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object between itself and the placing section, and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view.
Claim 1 (lines 9-11) a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount



Since the subject matter of the copending application claim 1 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 1 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 4,
A gantry type conveying device,

further comprising: a shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object between itself and the placing section, and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view.
Claim 1 (lines 9-11) a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount



Since the subject matter of the copending application claim 1 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 1 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 5,
A gantry type conveying device,

further comprising: a shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object between itself and the placing section, and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view.
Claim 1 (lines 9-11) a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between the shifting device and the mount



Since the subject matter of the copending application claim 1 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 12 of the instant application with the claim 13 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 9,
The gantry type conveying device according to claim 4,
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
the holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.


Since the subject matter of the copending application claim 13 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 13 of the instant application with the claim 13 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 10,
The gantry type conveying device according to claim 4,
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
the holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.


Since the subject matter of the copending application claim 13 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 14 of the instant application with the claim 13 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 9,
The gantry type conveying device according to claim 4,
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view, and
a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
the holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.


Since the subject matter of the copending application claim 13 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 16 of the instant application with the claim 16 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction so that the conveyance object is placed on any place inside the upper horizontal surface.
wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction so that the conveyance object is placed on any place inside the upper horizontal surface.


Since the subject matter of the copending application claim 16 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 17 of the instant application with the claim 20 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the beam supports the runner continuously at any position along the beam.
wherein the beam supports the runner continuously at any position along the beam.


Since the subject matter of the copending application claim 20 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 18 of the instant application with the claim 21 of the copending application shows the following:

Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the placing section comprises a mounting table which places a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying.
wherein the mount comprises a mounting table which mounts the conveyance object on an inside of the upper horizontal surface of the mount table during conveying.


Since the subject matter of the copending application claim 21 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 19 of the instant application with the claim 22 of the copending application shows the following:

Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
wherein the placing section has an open space above the placing section and the conveyance
wherein the mount has an open space above the mount and the conveyance object.


Since the subject matter of the copending application claim 22 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 20 of the instant application with the claim 23 of the copending application shows the following:
Instant Application: 17/724,199
Copending Application: 15/761,087
The gantry type conveying device according to claim 1,
The gantry type conveying device according to claim 1,
further comprising a rotation shaft,
further comprising a rotation shaft,
wherein the placing section is supported at the lower portion of the elevator rotatably around a vertical axis through a rotation shaft on the vertical axis, and
wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis through the rotation shaft on the vertical axis, and
wherein the placing section is connected to a lower end of the rotation shaft at the upper horizontal surface.
wherein the mount is connected to a lower end of the rotation shaft where the conveyance objects are disposed on the upper surface on both sides across the vertical axis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US Patent No. 8,663,077).
Regarding claim 1, Katoh discloses: a gantry type conveying device (Figures 3 and 11 element 20), comprising: 
a beam (element 24) horizontally arranged; 
a runner (element 25) that runs along the beam (see col. 6, ll. 42-44); 
an elevator (element 26) that is supported movably in upper-lower direction relatively to the runner (see col. 6, ll. 44-48); and 
a placing section (element 10) that includes an upper horizontal surface at a top (see figure 1 element 10 (mount) with an upper horizontal surface (elements 113D/E)) thereof and is supported at a lower portion of the elevator (see figure 3 element 10 is located at a lower portion of element 26) to place a lower surface of a conveyance object (element 60-66) on the upper horizontal surface without clamping the conveyance object toward the placing section during conveying  (see col. 11, ll. 54-67 where the prior art states that that the mount is inserted into the conveyance objects (element 60) is lifted by the upper horizontal surface (element 113D/E), furthermore the applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114 (II)), the beam being disposed above the placing section (see figure 3 element 24 (beam) is disposed over element 10).
Regarding claim 2, Katoh discloses: the gantry type conveying device according to claim 1, wherein the placing section is supported at the lower portion of the elevator rotatably around a vertical axis (see col. 6, ll. 42-48 where the prior art states that element 25 is attached to element 30 that “includes a servo motor that consecutively rotates”, thus element 10 which is attached to element 25 via element 30, is supported rotatably around a vertical axis (C-axis), and wherein the placing section has a plate shape and spaces for placing a plurality of the conveyance objects on both sides opposite in a horizontal direction across the vertical axis (see Detail A and B in the annotated figure below).

    PNG
    media_image1.png
    900
    746
    media_image1.png
    Greyscale

Regarding claim 17, Katoh discloses: the gantry type conveying device according to claim 1, wherein the beam supports the runner continuously at any position along the beam (see figure 3 showing the beam (element 24) supporting the runner (element 25) continuously at any position).
Regarding claim 19, Katoh discloses: the gantry type conveying device according to claim 1, wherein the placing section has an open space above the placing section and the conveyance  (see figure 11 element 10 (mount) has an unobstructed space above the top surface of the upper horizontal surface (element 113D/E), thus having an open space above the mount and the conveyance object).
Regarding claim 20, Katoh discloses: the gantry type conveying device according to claim 1, further comprising a rotation shaft (element 30), wherein the placing section is supported at the lower portion of the elevator rotatably around a vertical axis through a rotation shaft on the vertical axis (see col. 6, ll. 42-48 where the prior art states that element 25 is attached to element 30 that “includes a servo motor that consecutively rotates”, thus element 10 which is attached to element 25 via element 30, is supported rotatably around a vertical axis (C-axis)), and wherein the placing section is connected to a lower end of the rotation shaft at the upper horizontal surface (see figure 3).
Regarding claim 22, Katoh discloses: the gantry type conveying device according to claim 1, wherein the conveyance object is a work to be processed  (Giving that the prior art meets the structural limitations of the gantry type conveying device and since the claim limitations do not further limit the structure of the device, the prior art device would be capable of performing the intended use of supporting the conveyance object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent No. 8,663,077) in view of Murakami (JP 2004243487).
Regarding claim 3, Katoh discloses all the limitations stated above in the rejection of claim 1 and further discloses different embodiments of the placing shapes (see figures 8A-10 and 12-14), but appears silent the gantry type conveying device according to claim 1, wherein the plate shape has a single continuous plate shape.
Murakami teaches it was known in the art to have the gantry type conveying device (Figures 1-16) wherein the plate shape has a single continuous plate shape (see figure 3 elements 6/25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide wherein the plate shape has a single continuous plate shape. Doing so provides a single continuous piece plate shape that eliminates any obstructions between the user and the conveyance object during operations, thus allowing to easily access the different components during operations.
Regarding claim 4, Katoh discloses all the limitations stated above in the rejection of claim 1, but appears silent wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section.
Murakami teaches it was known in the art to have the gantry type conveying device (Figures 1-16) comprising a placing section (see figure 3 elements 6/25) and wherein the placing section is provided with a positioner (element 26) that positions the conveyance objects on the placing section (see page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process.
Regarding claim 5, Katoh modified discloses all the limitations stated above in the rejection of claims 1-2, but appears silent wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section.
Murakami teaches it was known in the art to have the gantry type conveying device (Figures 1-16) comprising a placing section (see figure 3 elements 6/25) and wherein the placing section is provided with a positioner (element 26) that positions the conveyance objects on the placing section (see page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide wherein the placing section is provided with a positioner that positions the conveyance objects on the placing section. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process.
Regarding claim 18, Katoh discloses all the limitations stated above in the rejection of claim 1, but appears silent wherein the placing section comprises a mounting table which places a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying.
Murakami teaches it was known in the art to have the gantry type conveying device (Figures 1-16) comprising a placing section (see figure 3 elements 6/25) and wherein the placing section comprises a mounting table (see figure 3 elements 5/6 and 25) which places a whole of the conveyance object (element 4) on an inside of the upper horizontal surface of the mount table during conveying (see figures 3-6 showing the conveyance object on an inside of the upper horizontal surface (top surface of element 25) of the mount table during conveying).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh to incorporate the teachings of the Murakami to provide wherein the placing section comprises a mounting table which places a whole of the conveyance object on an inside of the upper horizontal surface of the mount table during conveying. Doing so provides a mounting table that mounts the conveyance object on an inside in order to properly secure the entire object at all points throughout its surface and avoiding any part of the object from hanging off the mount during operations.
Claims 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent No. 8,663,077).
Regarding claim 15, Katoh discloses all the limitations in the rejection of claim 1, but appears to be silent wherein a whole of the conveyance object and the beam are on a same side of the placing section vertically.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh in order to provide wherein a whole of the conveyance object and the beam are on a same side of the mount vertically, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would to eliminate any obstructions between the user and the conveyance object during operations, thus allowing to easily access the different components during operations. See MPEP 2144.04 (V)
Regarding claim 16, Katoh discloses all the limitations in the rejection of claim 1, but appears to be silent wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction so that the conveyance object is placed on any place inside the upper horizontal surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh in order to provide the mount upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction, since such modification would have involved a mere change in size of a component. Doing so allows the user to have a mount that is larger than the conveyance object dimensions in order to properly secure the object at all points throughout its surface and avoiding any part of the object from hanging off the mount during operations. (See MPEP 2144.04 (IV)).
Regarding claim 21, Katoh discloses: the gantry type conveying device according to claim 20, wherein the placing section has a plate shape having a rectangular (see Details A/B), but appears to be silent wherein a diameter of the rotation shaft is smaller than a short side of the rectangular.

    PNG
    media_image2.png
    900
    746
    media_image2.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Katoh in order to provide wherein a diameter of the rotation shaft is smaller than a short side of the rectangular, such a modification would involve a mere change in the size of a component. The motivation for doing so would have a rotation shaft smaller than the placing section in order to eliminate any obstructions between the both components during operations, thus allowing the user easily access the different components during operations and avoid the components from being damaged. See MPEP 2144.04 (IV)

Allowable Subject Matter
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 6 and 9-14 recite limitations related to the gantry conveying device, specifically a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount.
The teaching of Katoh discloses a gantry conveying device having a table (element 28) that is movable in the X-direction (see col. 6, ll. 49-51) and wherein the conveyance objects (element 60-66) are placed in order to have the mount (element 10) lift the objects during operations. However, Katoh table (work support device) does not comprise a rotary servo motor, a jig, and shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount, but instead has the mount move in an X-Y-Z direction to and from the table in order to move the conveyance objects during operations. 
Claims 7-8 recite limitations related a processing line comprising the gantry type conveying device according to claim 1 and a machine tool that performs processing of a work, wherein the conveyance object include the work.
The teaching of Katoh discloses a gantry conveying device having a gantry type conveying device that has mount (element 10) to convey a conveyance object (element 60-66) during operations. Katoh further discloses that the device also acts as a machine tool in order to interchange the mount with different types of tool heads which are attached to the spindle (element 30) in order to machine a work piece. However, the above reference conveyance object are not the work being machined by the machine tool, but rather blocks for the work piece to be placed on in order to be machined (see col. 8, ll. 28-33), thus does prior art does not disclose the machine tool that performs processing of a work, wherein the conveyance object include the work.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/04/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723